DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 and 6 are rejected under 35 U.S.C. 102 (a) (2) as being anticipated by Lee et al. (Lee et al. – 2020/0267834; herein after referred to as “Lee”).
Regarding claim 1, Lee discloses a housing structure comprising a first surface facing in a first direction and a second surface facing in a second direction opposite to the first direction; a display disposed at the first surface (Lee; figures 1, 2A, 3, 4A, 4B, 6A, 6B; par. 0035-0044, 000053, 0060, 0085, 0086, – smartphone, electronic device 200, housing having smartphone size and shape, display device 160, input device 150, touch display, housing having various parts as shown in figure 3, housing having first face and second face, facing a first and a second 
a printed circuit board disposed inside the housing structure; a first coil disposed between the printed circuit board and the second surface and electrically connected to the printed circuit board and comprising a first pattern wound one or more times about a first axis parallel to the second direction; and a second coil disposed between the printed circuit board and the second surface and electrically connected to the printed circuit board and comprising a second pattern wound one or more times about a second axis parallel to the second direction, wherein a portion of the first pattern extends from a periphery of the second pattern to another periphery of the second pattern across a space formed inside the second pattern (Lee; figures 1, 2A, 3, 4A, 4B, 6A, 6B; par. 0035-0044, 000053, 0060, 0085, 0086, – smartphone, electronic device 200, housing having smartphone size and shape, display device 160, input device 150, touch display, housing having various parts as shown in figure 3, housing having first face and second face, facing a first and a second directions, flexible printed circuit boards 460, 471, and 472, charging coils 410, 510, 512 and NFC coil 420 wounding about first and second axes).  
Regarding claim 2, Lee discloses the electronic device of claim 1, wherein the first pattern is divided into: a first portion that does not overlap the second pattern, a second portion extending from an end of the first portion to a first periphery of the second pattern, a third portion extending from another end of the first portion to a second periphery of the second pattern, and a fourth portion extending from the first periphery to the second periphery across the space (Lee; figures 1, 2A, 3, 4A, 4B, 6A, 6B; par. 0035-0044, 000053, 0060, 0085, 0086, – smartphone, electronic device 200, housing having smartphone size and shape, display device 160, input device 150, touch display, housing having various parts as shown in figure 3, housing 
Regarding claim 3, Lee discloses the electronic device of claim 2, wherein the second surface has a first side extending in an X-axis direction wider than a width of the second pattern, and a second side extending in a Y-axis direction perpendicular to the first side, wherein the first portion has a width smaller than that of the first side, - 44 -0203-2643 (YPF202001-0061/USDMC) wherein the second portion extends in the Y-axis direction from one end of the first portion to a first periphery of the second pattern, and wherein the third portion extends in the Y-axis direction from the other end of the first portion to a second periphery of the second pattern (Lee; figures 1, 2A, 3, 4A, 4B, 6A, 6B; par. 0035-0044, 000053, 0060, 0085, 0086, – smartphone, electronic device 200, housing having smartphone size and shape, display device 160, input device 150, touch display, housing having various parts as shown in figure 3, housing having first face and second face, facing a first and a second directions, flexible printed circuit boards 460, 471, and 472, charging coils 410, 510, 512 and NFC coil 420 wounding about first and second axes; the coils are extending in both the X-direction and Y-direction).  
Regarding claim 4, Lee discloses 4 the electronic device of claim 3, wherein the first coil further comprises a third pattern formed to be symmetrical in a direction with the first pattern (Lee; figures 1, 2A, 3, 4A, 4B, 6A, 6B; par. 0035-0044, 000053, 0060, 0085, 0086, – smartphone, electronic device 200, housing having smartphone size and shape, display device 160, input device 150, touch display, housing having various parts as shown in figure 3, housing having first face and second face, facing a first and a second directions, flexible printed circuit 
Regarding claim 6, Lee discloses the electronic device of claim 2, wherein the second surface has a first side extending in an X-axis direction and having a width wider than a width of the second pattern, and a second side extends in a Y-axis direction perpendicular to the first side, wherein the first portion extends in the X-axis direction and having a width narrower than the first side without overlapping the second pattern, wherein the second portion extends in the Y-axis direction across a first periphery of the second pattern at an end of the first portion, and wherein the third portion extends in the Y-axis direction across a second periphery of the second pattern at an opposing end of the first portion (Lee; figures 1, 2A, 3, 4A, 4B, 6A, 6B; par. 0035-0044, 000053, 0060, 0085, 0086, – smartphone, electronic device 200, housing having smartphone size and shape, display device 160, input device 150, touch display, housing having various parts as shown in figure 3, housing having first face and second face, facing a first and a second directions, flexible printed circuit boards 460, 471, and 472, charging coils 410, 510, 512 and NFC coil 420 wounding about first and second axes; the coils are extending in both the X-direction and Y-direction).  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (Lee et al. – 2020/0267834; herein after referred to as “Lee”) in view of Schenone et al. (Schenone et al. – 2021/0099570; herein after “Schenone”).
Regarding claim 14, see discussions regarding claim 1 in view of Lee. The claim differs 
in calling for two parts housing structure joining by a hinge structure, and two different display. However, this claimed limitation is not new. Reference to Schenone discusses the electronic device such as a smartphone having two displays on two different housing portions joined by hinge 110 (Schenone; figures 1A, 1B; par. 0033 – display 106, display 108, hinge 110). 
	In light of Schenone’s teachings, it would have been obvious to implement the second display in the smartphone housing structure as taught by Lee. The modification is well within the skill levels and expectations of an ordinary skilled artisan. 
Regarding claim 15, see the discussions regarding claim 14 in view of Lee/Schenone. Further, Lee, Schenone discloses the electronic device of claim 14, further comprising: a third coil comprising a third pattern electrically connected to the printed circuit board and wound one 
Regarding claim 16, see the discussions regarding claim 14 in view of Lee/Schenone. Further, Lee, Schenone discloses the electronic device of claim 15, wherein the first coil supports NFC, the second coil supports wireless charging, and the third coil supports MST (Lee; figures 1, 2A, 3, 4A, 4B, 6A, 6B; par. 0035-0044, 000053, 0060, 0085, 0086, – smartphone, electronic device 200, housing having smartphone size and shape, display device 160, input device 150, touch display, housing having various parts as shown in figure 3, housing having first face and second face, facing a first and a second directions, flexible printed circuit boards 460, 471, and 472, charging coils 410, 510, 512 and NFC coil 420 wounding about first and second axes; the coils are extending in both the X-direction and Y-direction; par. 0081 – NFC antenna, wireless charging antenna and MST antenna).  

Allowable Subject Matter
Claims 19-20 are allowed.
s 5, 7-13 and 17-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  The prior art fails to discloses: 
i. the electronic device of claim 4, wherein a portion of the third pattern is adjacent to the 
fourth portion and a current flows in a same direction as a current flowing in the fourth portion (claim 5).  
	ii. the electronic device of claim 2, wherein the second pattern is wound around the second axis, and wherein the fourth portion comprises: a 4-1 portion positioned in the space, a 4-2 portion extending straight from the first periphery toward the space to be perpendicular to a tangent of the second pattern, and a 4-3 portion extending straight from the second periphery toward the space to be perpendicular to a tangent of the second pattern (claim 7, claim 8 depends on claim 7).  
iii. the electronic device of claim 1, further comprising a flexible printed circuit board (FPCB) comprising a first layer and a second layer, wherein a portion of the second pattern is connected to the first layer, wherein another portion of the second pattern is connected to the second layer and is connected to a portion of the second pattern through vias, and wherein the first pattern is connected to the first layer and does not overlap a portion of the second pattern (claim 9).  
iv. the electronic device of claim 1, further comprising: a third coil comprising a third pattern and a fourth pattern, the third pattern being electrically connected to the printed circuit board and wound one or more times about a third axis parallel to the second direction, and the 
v. the electronic device of claim 15, wherein the second surface comprises a first side extending in an X-axis direction and having a width wider than a width of the second pattern, and a second side extending in a Y-axis direction perpendicular to the first side, and wherein the third pattern and the fourth pattern are disposed on or under the second pattern in the X-axis direction (claim 17).  
vi. the electronic device of claim 17, wherein the FPCB comprises a first layer and a second layer, wherein a first portion of the second pattern is connected to the first layer, and a second portion of the second pattern is connected to the second layer and is connected to the first portion of the second pattern through vias, - 48 -0203-2643 (YPF202001-0061/USDMC) wherein the first pattern is connected to the first layer and does not overlap the first portion of the second pattern, wherein a portion of the third pattern is connected to the first layer and does not overlap the first portion of the second pattern and the first pattern, and another portion of the third pattern is connected to the second layer, and wherein a portion of the fourth pattern is connected to the first layer and does not overlap the first portion of the second pattern and the first pattern, and another portion of the fourth pattern is connected to the second layer (claim 18).  
vii. an electronic device as recited in claim 19, comprising: 
a housing structure comprising a first surface facing in a first direction and a second surface facing in a second direction opposite to the first direction; 
a display unit disposed at the first surface; 
a printed circuit board disposed inside the housing structure; 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THIEN MINH LE whose telephone number is (571)272-2396. The examiner can normally be reached 6:30-5:00 PM M-Th..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Paik can be reached on 571-272-2404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/THIEN M LE/Primary Examiner, Art Unit 2887